PER CURIAM.
AFFIRMED. We affirm the summary denial of Bunch’s 3.800(a) motion for post-conviction relief without prejudice. Although Bunch has demonstrated a prima facie case of improper consecutive habitual offender sentences under Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. —, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994), the correct remedy to seek relief is a properly filed Rule 3.850 motion. See Callaway v. State, 642 So.2d 636 (Fla.2d DCA 1994); Borders v. State, 643 So.2d 110 (Fla.2d DCA 1994); Massey v. State, 648 So.2d 785 (Fla. 5th DCA 1994).
DAUKSCH, DIAMANTIS and THOMPSON, JJ., concur.